DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of June 22, 2021 has been fully considered.  The amendments are effective to overcome the prior art rejections set forth in the previous office action.  Upon further detailed consideration, the sections below account for the new claim scope. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3 and 6–10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,327,066) in view of Pallas (US 2015/0242969)
	Regarding claim 1, Smith discloses (figure 8) a method of controlling a gas pump identification system, the method comprising: 
	acquiring, by a gas pump identification information acquirer (1a) disposed in a vehicle (1), identification information related to a gas pump (fueling station) from a gas pump identification information provider (44) provided in a filling gun (40) while the 
	transmitting, by a gas pump identification information acquirer (1a), the acquired identification information to a terminal (1b or 1c) of the vehicle (1)(column 10, lines 2-5, the info from the pump, such as fuel quantity or confirmations, is received by the occupant of the vehicle); and 
	generating, by the terminal, order information and transmitting the order information to a payment server (20) (column 9, lines 63-68 and column 8, lines 1-10; it is noted that column 9, lines 63-65 states that the payment and order processing proceeds as shown in figure 7);
	wherein the gas pump identification information acquirer (1a) is configured for acquiring the identification information from the gas pump identification information provider (44) using a non-contact recognition method in a state in which the filling gun (40) is inserted into the filling inlet (see figure 8).
	Smith does not appear to specifically disclose that the order information from the terminal is based on the identification information from the gas pump.  
	Pallas teaches that it is known in the art to provide identification information from the gas pump (paragraph 0259, “the processor 20 is operable to wirelessly transmit …an identifier, e.g., the ID 200, IDCODE or other identifier, of the one of the fuel dispensers 18”), and to base the order information on the identification information (paragraph 0265, “operable to determine the grade and/or type of fuel to be dispensed from the identified fuel dispenser 18” and paragraph 0267, “to determine the corresponding fuel 

It would have been obvious to one skilled in the art to provide the method of Smith with the pump identification functionality of Pallas for the purpose of allowing a user to select among fuel types based on the identification of the pump.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claim 2, Smith discloses that the gas pump identification information acquirer is configured to approach the gas pump identification information provider within a predetermined distance while the filling gun is inserted into the filling inlet (predetermined distance is the distance between 42 and 1h shown in figure 8).

	Regarding claim 3, Smith discloses that the gas pump identification information acquirer (1a) is mounted adjacent to the filling inlet (figure 8).  In the alternative, it would have been obvious to move the acquirer (1a) to be adjacent to the inlet as a routine 

	Regarding claim 6, Smith discloses that the non-contact recognition method includes an infrared (IR) communication method (column 9, line 49).
	
	Regarding claim 7, Smith discloses making, by the payment server (20), payment based on the order information; and transmitting approval information related to the payment and the order information to a local server of a gas station having the gas pump. (column 9, lines 63-68 and column 8, lines 1-10; it is noted that column 9, lines 63-65 states that the payment and order processing proceeds as shown in figure 7).

	Regarding claim 8, Smith discloses determining, by the local server, the gas pump based on the identification information included in the order information; and transmitting, by the local server, gas pump operation information corresponding to the order information to the gas pump (column 9, lines 63-68 and column 8, lines 1-10; it is noted that column 9, lines 63-65 states that the payment and order processing proceeds as shown in figure 7.  Regarding the claim language defining that the local server determines the gas pump, this is inherent in the disclosure of the fact that both the vehicle and the central controller are communicating with the gas pump and therefore must identify the gas pump).



	Regarding claim 10, Smith discloses a computer readable recording medium having recorded thereon a program for executing the method of controlling the gas pump identification system according to claim 1 (figure 6 and column 9, lines 55-60; Smith discloses that a microprocessor with programming implements the described method).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,327,066) in view of Pallas (US 2015/0242969) in view of Walkey (US 4,469,149).  
	Regarding claim 4, Smith and Pallas account for much of the claimed subject matter as discussed above, but do not disclose that the gas pump identification information acquirer is mounted in an oil flow pipe positioned between the filling inlet and a fuel tank, and wherein the gas pump identification information provider is mounted on a nozzle of the filling gun.
	Walkey teaches that it is known to form a communication link between a filling nozzle and a vehicle by providing an acquirer (14) that is disclosed within the flow pipe (10) and a provider (20) on the nozzle of the filling gun.
It would have been obvious to one skilled in the art to modify the device of Smith so that the acquirer and provider are arranged at the location taught by Walkey as a routine rearrangement of parts that would not have changed the operation of the device, e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,327,066) in view of Pallas (US 2015/0242969) and further in view of Wilson (US 2017/0073211). 
	Regarding claim 5, Smith and Pallas account for much of the claimed subject matter as discussed above, but do not specifically disclose that the transponders are a NFC reader and a NFC tag.
	Wilson teaches that it is known during refueling to use an NFC reader and an NFC tag to establish a communication link (paragraphs 0008-0009).
It would have been obvious to one skilled in the art to modify the device of Smith to use NFC communication instead of IR communication, based on the teaching of Wilson, as a routine selection of a known equivalent structure for performing the same function.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,327,066) in view of Pallas (US 2015/0242969)) and further in view of Barrett (US 2011/0035049)
	Regarding claim 9, Smith and Pallas account for much of the claimed subject matter as discussed above, but do not disclose that the order information includes payment means information which is at least one of a credit card number, a membership number, discount means information, installment information, and loyalty card information.
	Barrett teaches that it is known in automatic refueling methods to transmit loyalty card information from the vehicle to the pump (paragraph 0017).
It would have been obvious to one skilled in the art to modify the system of Smith in view of Pallas such that the order information from the vehicle includes loyalty card information, based on the teaching of Barrett, for the purpose of allowing the refueling method to apply discounts and attract more customers.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799